EXHIBIT 10.2
AMENDED AND RESTATED
ORBITZ WORLDWIDE, INC.
PERFORMANCE-BASED ANNUAL INCENTIVE PLAN
1. PURPOSE
     The purpose of the Orbitz Worldwide, Inc. Performance-Based Incentive Plan
(as amended from time to time, the “Plan”) is to reward and recognize eligible
employees for their contributions towards the achievement by Orbitz Worldwide,
Inc. (together with its subsidiaries, the “Company”) of certain Performance
Goals (as defined below). The Plan is designed with the intention that the
incentives paid hereunder to certain executive officers of the Company are
deductible under Section 162(m) of the Internal Revenue Code of 1986, as
amended, and the regulations and interpretations promulgated thereunder (the
“Code”). However, the Company can not guarantee that awards under the Plan will
qualify for exemption under Section 162(m) and circumstances may present
themselves under which awards under the Plan do not comply with Section 162(m).
The adoption of the Plan as to current and future covered employees (as
determined under Code Section 162(m)) is subject to the approval of the
Company’s shareholders.
2. DEFINITIONS
     The following definitions shall be applicable throughout the Plan:
     (a) “Award” means the amount of a cash incentive payable under the Plan to
a Participant with respect to a Performance Period.
     (b) “Board” means the Board of Directors of the Company, as constituted
from time to time.
     (c) “Committee” means the Compensation Committee of the Board or another
Committee designated by the Board which is comprised of two or more “outside
directors” as defined in Code Section 162(m).
     (d) “Participant” means any officer or key employee of the Company who is
designated as a Participant by the Committee.
     (e) “Performance Goal” means an objective formula or standard determined by
the Committee with respect to each Performance Period based on one or more of
the following criteria and any objectively verifiable adjustment(s) thereto
permitted and pre-established by the Committee in accordance with Code
Section 162(m): (i) pre-tax income or after-tax income; (ii) income or earnings
including operating income, earnings before or after taxes, interest,
depreciation and/or amortization; (iii) net income excluding amortization of
intangible assets, depreciation and impairment of goodwill and intangible assets
and/or excluding charges attributable to the adoption of new accounting
pronouncements; (iv) earnings or book value per share (basic or diluted);
(v) return on assets (gross or net), return on investment, return on capital, or
return on equity; (vi) return on revenues; (vii) cash flow, free cash flow, cash
flow return on investment (discounted or otherwise), net cash provided by
operations, or cash flow in excess of cost of capital; (viii) economic value
created; (ix) operating margin or profit margin; (x) stock price or total
stockholder return; (xi) income or earnings from continuing operations;
(xii) capital expenditures, cost targets, reductions and savings and expense
management; and (xiii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration or market share,
geographic business expansion, objective customer satisfaction or information
technology goals, and objective goals relating to divestitures, joint ventures,
mergers, acquisitions and similar transactions, each with respect to the Company
and/or one or more of its subsidiaries, divisions or business units. Awards
issued to Participants who are not subject to the limitations of Code Section
162(m) may take into account other factors (including subjective factors).

1



--------------------------------------------------------------------------------



 



     (f) “Performance Period” means any period not exceeding 36 months as
determined by the Committee, in its sole discretion. The Committee may establish
different Performance Periods for different Participants, and the Committee may
establish concurrent or overlapping Performance Periods.
3. ADMINISTRATION
     The Plan shall be administered by the Committee, which shall have the
discretionary authority to interpret the provisions of the Plan, including all
decisions on eligibility to participate, the establishment of Performance Goals,
the amount of Awards payable under the Plan, and the payment of Awards. The
Committee shall also have the discretionary authority to establish rules under
the Plan so long as such rules do not explicitly conflict with the terms of the
Plan and any such rules shall constitute part of the Plan. The decisions of the
Committee shall be final and binding on all parties making claims under the
Plan. The Committee has delegated its administrative authority with respect to
Awards issued to Participants who are not current or future covered employees
(as defined in Section 1) or executive officers, including as to matters with
respect to the interpretation of, and implementation of rules under, the Plan,
to the most senior officer of the Company having principal oversight for human
resources matters (currently, the Chief Administrative Officer).
4. ELIGIBILITY
     Officers and key employees of the Company shall be eligible to participate
in the Plan as determined at the sole discretion of the Committee.
5. AMOUNT OF AWARDS
     With respect to each Participant, the Committee will establish one or more
Performance Periods, an individual Participant incentive target for each
Performance Period and the Performance Goal(s) to be met during such Performance
Period(s). With respect to Participants who are or may become subject to Code
Section 162(m), in order to qualify as performance-based compensation, the
establishment of the Performance Period(s), the applicable Performance Goals and
the targets must occur in compliance with and to the extent required by the
rules and regulations of Code Section 162(m).
     The maximum amount of any Award that can be paid under the Plan to any
Participant during any Performance Period is $10,000,000. The Committee reserves
the right, in its sole discretion, to reduce or eliminate the amount of an Award
otherwise payable to a Participant with respect to any Performance Period. In
addition, with respect to Awards issued to Participants who are not subject to
the limitations of Code Section 162(m), the Committee reserves the right, in its
sole discretion, to increase the amount of an Award otherwise payable to a
Participant with respect to any Performance Period.
6. PAYMENT OF AWARDS
     (a) Unless otherwise determined by the Committee, a Participant must be
actively employed (or on a qualified leave of absence) and in good standing with
the Company on the date the Award is to be paid. The Committee may make
exceptions to this requirement in the case of retirement, death or disability,
an unqualified leave of absence or under other circumstances, as determined by
the Committee in its sole discretion.
     (b) Any distribution made under the Plan shall be made in cash and occur
within a reasonable period of time after the end of the Performance Period in
which the Participant has earned the Award but may occur prior to the end of the
Performance Period with respect to Awards issued to Participants who are not
subject to the limitations of Code Section 162(m); provided that no Award shall
become payable to a Participant who is subject to the limitations of Code
Section 162(m) with respect to any Performance Period until the Committee has
certified in writing that the terms and conditions underlying the payment of
such Award have been satisfied. Notwithstanding the foregoing, in order to
comply with the short-term deferral exception under Code Section 409A, if the
Committee waives the requirement that a Participant must be employed on the date
the Award is to be paid, payout shall occur no later than the 15th day of the

2



--------------------------------------------------------------------------------



 



third month following the later of (i) the end of the Company’s taxable year in
which such requirement is waived or (ii) the end of the calendar year in which
such requirement is waived.
7. GENERAL
     (a) TAX WITHHOLDING. The Company shall have the right to deduct from all
Awards any federal, state or local income and/or payroll taxes required by law
to be withheld with respect to such payments.
     (b) CLAIM TO AWARDS AND EMPLOYMENT RIGHTS. Nothing in the Plan shall confer
on any Participant the right to continued employment with the Company, or affect
in any way the right of the Company to terminate the Participant’s employment at
any time, and for any reason, or change the Participant’s responsibilities.
Awards represent unfunded and unsecured obligations of the Company and a holder
of any right hereunder in respect of any Award shall have no rights other than
those of a general unsecured creditor to the Company.
     (c) BENEFICIARIES. To the extent the Committee permits beneficiary
designations, any payment of Awards under the Plan to a deceased Participant
shall be paid to the beneficiary duly designated by the Participant in
accordance with the Company’s practices. If no such beneficiary has been
designated or survives the Participant, payment shall be made to the
Participant’s legal representative.
     (d) NONTRANSFERABILITY. A person’s rights and interests under the Plan,
including any Award previously made to such person or any amounts payable under
the Plan, may not be sold, assigned, pledged, transferred or otherwise alienated
or hypothecated except, in the event of a Participant’s death, to a designated
beneficiary as provided in the Plan, or in the absence of such designation, by
will or the laws of descent and distribution.
     (e) INDEMNIFICATION. Each person who is or shall have been a member of the
Committee and each employee of the Company who is delegated a duty under the
Plan shall be indemnified and held harmless by the Company from and against any
loss, cost, liability or expense that may be imposed upon or reasonably incurred
by him in connection with or resulting from any claim, action, suit or
proceeding to which he may be a party or in which he may be involved by reason
of any action or failure to act under the Plan and against and from any and all
amounts paid by him in satisfaction of judgment in any such action, suit or
proceeding against him, provided such loss, cost, liability or expense is not
attributable to such person’s willful misconduct. Any person seeking
indemnification under this provision shall give the Company prompt notice of any
claim and shall give the Company an opportunity, at its own expense, to handle
and defend the same before the person undertakes to handle and defend such claim
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled, including under the Company’s Certificate of Incorporation or By-Laws,
as a matter of law, or any power that the Company may have to indemnify them or
hold them harmless.
     (f) EXPENSES. The expenses of administering the Plan shall be borne by the
Company.
     (g) TITLES AND HEADINGS. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
     (h) GOVERNING LAW. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award shall be determined in
accordance with the laws of the State of Illinois (without regard to the
principles of conflicts of laws thereof) and applicable federal law. No Award
made under the Plan shall be intended to be deferred compensation under Code
Section 409A and will be interpreted accordingly.
     (i) AMENDMENTS AND TERMINATION. The Committee may terminate the Plan at any
time, provided such termination shall not affect the payment of any Awards
accrued under the Plan prior to the date of the termination. The Committee may,
at any time, or from time to time, amend or suspend and, if suspended,
reinstate, the Plan in whole or in part; provided, however, that any amendment
of the Plan shall be subject to the approval of the Company’s shareholders to
the extent required to comply with the requirements of Code Section 162(m), or
any other applicable laws, regulations or rules.

3